DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the 112a the argument is not persuasive.  As discussed in MPEP 2161.01 it is an issue with the written description requirement, see quotes provided in the 112a rejection. Applicants are claiming a functional result, ie the determination of the state, by “comparing the physiological data to a model that is generated from empirically collected physiological data, wherein the model is configured to relate one or more physiological states to modeled physiological data . . . determining, via the model, the at least one physiological state of the user based on the comparison of the physiological data to the”. Reading the claim in view of the specification and in light of MPEP 2161.01 the specification does not provide adequate description, it’s merely reciting a functional result without more.

With regards to the 101 rejection it is withdrawn due to the amendment of including the determination to be used for the administration of the therapeutic treatment, which Examiner is interpreting as a practical application. With regards to Applicants discussion that there is not enough for a factual determination under Berkheimer and that the references provided do not fulfill the inquiry for well known, routine and conventional (WRC), the arguments are not persuasive. However, as these arguments are moot in view of the withdrawal for “practical” application Examiner is not going to discuss the elements further. 

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants are attacking base reference and Mulligan references individually without considering what is taught by the base reference in view of the secondary reference. The base reference recites gathering various types of data from an ear bud including pulsatile data from within the ear canal and Mulligan recites using pulsatile data for analysis including the building of models (or using predetermined models) and comparing against model(s) for the purpose of determining states, diagnosing issues and for the application of therapy (for recitations see the rejection below). Therefore based on the combination of references the elements are obvious in view of the prior art.

Specification
The use of the term “compensatory reserve index”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2161.01 states “Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not 
Applicants in the independent claims, claim “a model”, which is not sufficiently disclosed in the specification. Applicant is essentially claiming the intended result (or output) of plugging in data to a black box. Looking to Applicants specification, for example see [0064] including “BL=ƒ BL(CRI t ,FV t ,S t) (Eq. 4) where BL is a measure or an estimate of blood loss, ƒBL(CRIt, FVt, St) is an algorithm embodied by a model generated empirically”. It merely recites “ƒBL”, is a function, that takes parameters and outputs something without disclosing any particular steps, the specification repeats the intended result determining a state. As noted above with cited portion of the MPEP simply restating the function/desired result is not sufficient to satisfy the written description requirement for computer implemented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5-7, 9-10, 12-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf (Steven LeBoeuf et al., US 20080146892) hereinafter Le in view of Mulligan (Isobel Mulligan et al., US 20150141769) hereinafter Mull or, in the alternative, under 35 U.S.C. 103 as obvious over Le in view of Mull in further view of Masaki (Kinuko Masaki et al., US 20170347177) hereinafter Mas.
Regarding claim 1, an interpretation of Le discloses method, comprising: 
monitoring, with one or more first sensors (11 Fig. 1 see also [0006], [0080] and [0149]-[0163]; Examiner notes the sensors 11 of Fig. 1 would also be the specific sensors of “sensor module 21”) disposed in a sensor device  that is positioned at least partially within an ear canal of a user (10/18 Fig. 1 
sending, with the one or more first sensors and to a computing system ([0011] including “The physiological information and/or environmental information may be analyzed locally via the monitoring device or may be transmitted to a location geographically remote from the subject for analysis. The collected information may undergo virtually any type of analysis.”, [0014] including “each comprising at least one physiological sensor and/or environmental sensor, a plurality of portable communication devices, wherein each communication device is in communication with a respective monitoring device and is configured to transmit data from the monitoring device to remote data storage, and a processor configured to analyze data within the remote data storage and to identify and/or predict health” see also [0113], [0141]; the reference covers multiple interpretations of the “computing system” such as the computing system within the ear piece or remotely see [0011], [0097], Fig. 1 and the above citations), 
receiving, with the computing system ([0011], [0014] including “each comprising at least one physiological sensor and/or environmental sensor, a plurality of portable communication devices, wherein each communication device is in communication with a respective monitoring device and is configured to transmit data from the monitoring device to remote data storage, and a processor configured to analyze data within the remote data storage and to identify and/or predict health”), the data regarding the monitored physiological data of the user as obtained from within the ear canal of the user ([0011], [0014] see also [0006], [0075], [0080], [0141] and [0158]); 
analyzing, with the computing system ([0011], [0014] including “each comprising at least one physiological sensor and/or environmental sensor, a plurality of portable communication devices, wherein each communication device is in communication with a respective monitoring device and is configured to transmit data from the monitoring device to remote data storage, and a processor configured to analyze data within the remote data storage and to identify and/or predict health”), the received data regarding the monitored physiological data of the user as obtained from within the ear canal of the user ([0014] see also [0006], [0075], [0080], [0141] and [0158]); 
determining, with the computing system, at least one physiological state of the user, based at least in part on the analysis ([0014] including “each comprising at least one physiological sensor and/or environmental sensor, a plurality of portable communication devices, wherein each communication device is in communication with a respective monitoring device and is configured to transmit data from the monitoring device to remote data storage, and a processor configured to analyze data within the remote data storage and to identify and/or predict health” see also [0006], [0080] and [0149]-[0163]) of the data regarding the monitored physiological data of the user as obtained from within the ear canal of the user ([0014] see also [0006], [0075], [0080], [0141] and [0158]); 

displaying, on a display screen of the user device, the determined at least one physiological state of the user (Figs. 3 and 9-10 and [0105] see also [0012], [0014], [0023], [0096]-[0097], [0102]); and
 causing, via the computing system, a therapeutic device to administer therapeutic treatment based, at least in part, on the determined at least one physiological state of the user ([0094]).

An interpretation of Le may not explicitly disclose wherein determining the at least one physiological state of the user further includes: comparing the physiological data to a model that is generated from empirically collected physiological data, wherein the model is configured to relate one or more physiological states to modeled physiological data of pulsatile waveforms, wherein comparison of the physiological data to the model further comprises comparison of the pulsatile waveforms of the patient to modeled pulsatile waveforms; determining, via the model, the at least one physiological state of the user based on the comparison of the physiological data to the model. 
However, in the same field of endeavor (medical devices), Mull teaches determining the at least one physiological state of the user further includes: comparing the physiological data to a model that is generated from empirically collected physiological data ([0035], [0076], [0086]-[0087], [0122], [0151]; Examiner notes that US 20160015284 to Grudic (Grud) also discloses this see abstract, [0015], Claim 2), wherein the model is configured to relate one or more physiological states to modeled physiological data ([0035], [0076], [0086]-[0087], [0122], [0151])  of pulsatile waveforms ([0016], [0076]-[0077], 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le’s teaching of in ear sensing of pulsatile waveforms to include the model comparison elements, including pulsatile waveforms, of Mull because it provides early diagnosis, real-time monitoring and tracking of fluid resuscitation effectiveness to save military and civilian lives at all levels of trauma care ([0013]-[0014]). Furthermore combining the elements of Le with those of Mull is merely combining elements of combining prior art elements according to known methods to yield predictable results; Le discloses gathering readings from an ear base system Mull discloses taking the type of readings gathered in Mull and using them to determine a state which would yield the predictable result of a state based on comparison with a model. 

In the alternative, an interpretation of Le may not explicitly disclose wherein the physiological data includes pulsatile waveforms in the ear canal of the patient
However, in the same field of endeavor (medical devices), Mas teaches a pulsatile waveform that is detected in the ear canal of the user ([0093] including “The pulse sensor could be configured to 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le to include sensing as discussed in Mas because the sensing of the device Mas provides it in a way which is more comfortable and with improved performance ([0004] and [0006]). Furthermore, combining the elements of Mas with those of Le is merely combining prior art elements according to known methods to yield predictable results, ie sensing physiological elements from in the canal for processing. Additionally, it’s the use of known technique to improve similar devices (methods, or products) in the same way, Mas shows known ways Le is a similar device that can be apply the known ways.

 Regarding claim 2, an interpretation of Le further discloses wherein the one or more first sensors are encapsulated within a sensor device, wherein the sensor device comprises an ear-plug- shaped housing configured to fit within the ear canal of the user (10 Fig. 1 and [0139] including “For example, an wearable earpiece module 10 according to embodiments of the present invention can be . . . an earplug”).

 Regarding claim 3, an interpretation of Le further discloses monitoring, with one or more second sensors disposed in a second sensor device that is positioned at least partially within a second ear canal of the user ([0140] including “Moreover, two earpiece modules 10 may be utilized, according to some embodiments of the present invention; one for each ear of a person” see also the rejection of claim 1 above; Examiner notes that the sensors/device are duplicates of the one discussed in claim 1 above), second physiological data of the user ([0140] including “Moreover, two earpiece modules 10 may be utilized, according to some embodiments of the present invention; one for each ear of a person” 
sending, with the one or more second sensors and to a computing system, data regarding the monitored physiological data of the user as obtained from within the second ear canal of the user ([0140] and [0014] including “each comprising at least one physiological sensor and/or environmental sensor, a plurality of portable communication devices, wherein each communication device is in communication with a respective monitoring device and is configured to transmit data from the monitoring device to remote data storage, and a processor configured to analyze data within the remote data storage and to identify and/or predict health” see also [0006], [0075], [0080] and [0141]). 

Regarding claim 5, an interpretation of Le further discloses wherein monitoring the physiological data of the user comprises monitoring a thermal reading from within the ear canal of the user ([0075] including “the inner-ear canal and tympanic membrane (for measuring core body temperature)”; While not currently relied upon, Examiner notes this is also generally known including at least US 20130343585 see 516 Figs. 5-6 and Marsh (cited below) see 101 Fig. 4), wherein determining the at least one physiological state of the user comprises determining, with the computing system, a body temperature of the user, based at least in part on the monitored thermal reading ([0075] including “the inner-ear canal and tympanic membrane (for measuring core body temperature)” see also [0080], [0096], [0119] and the rejection of Claim 1 above).

Regarding claim 6, an interpretation of wherein monitoring the physiological data of the user comprises monitoring a pulsatile waveform that is detected in the ear canal of the user ([0076] including “Exemplary physiological and environmental sensors that may be incorporated into a Bluetooth® or other type of earpiece module include, but are not limited to accelerometers . . . pulse oximetry 

In the alternative an interpretation of Le may not explicitly disclose at least one of a compensatory reserve index ("CRI") wherein the CRI is a hemodynamic parameter of the user's individual proportion of remaining intravascular fluid reserve to intravascular fluid at a point of hemodynamic decompensation; a pulsatile waveform that is detected in the ear canal of the user.

However, in the same field of endeavor (medical devices), Mull teaches calculating at least one of a compensatory reserve index ("CRI") wherein the CRI is a hemodynamic parameter of the user's individual proportion of remaining intravascular fluid reserve to intravascular fluid at a point of hemodynamic decompensation ([0038]-[0044]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le to include the calculation elements of Mull because it provides early diagnosis, real-time monitoring and tracking of fluid resuscitation effectiveness to save military and civilian lives at all levels of trauma care ([0013]-[0014]). Furthermore combining the 

However, in the same field of endeavor (medical devices), Mas teaches a pulsatile waveform that is detected in the ear canal of the user ([0093] including “The pulse sensor could be configured to reside on the in-ear utility device 201 in a position inside the user's ear canal and provide its readings to the processor 207” see also [0039], [0091] and 113 Fig. 1 and 202/206a-z Fig. 2).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le to include sensing as discussed in Mas because the sensing of the device Mas provides it in a way which is more comfortable and with improved performance ([0004] and [0006]). Furthermore, combining the elements of Mas with those of Le is merely combining prior art elements according to known methods to yield predictable results, ie sensing physiological elements from in the canal for processing. Additionally, it’s the use of known technique to improve similar devices (methods, or products) in the same way, Mas shows known ways Le is a similar device that can be apply the known ways.

Regarding claim 7, an interpretation of Le further discloses wherein displaying the determined at least one physiological state of the user comprises at least one of: displaying, on the display screen of the user device, a body temperature of the user as measured by the one or more first sensors from within the ear canal of the user (Fig. 9, [0097] see also [0105] and the rejection of claim 1; Fig. 9 shows the display of the user device displaying the core body temperature).


at least one processor ([0011] including “The physiological information and/or environmental information may be analyzed locally via the monitoring device or may be transmitted to a location geographically remote from the subject for analysis. The collected information may undergo virtually any type of analysis.”, [0014] including “each comprising at least one physiological sensor and/or environmental sensor, a plurality of portable communication devices, wherein each communication device is in communication with a respective monitoring device and is configured to transmit data from the monitoring device to remote data storage, and a processor configured to analyze data within the remote data storage and to identify and/or predict health” see also [0113], [0141]); and 
a non-transitory computer readable medium communicatively coupled to the at least one processor ([0011], [0014], [0113], [0141]), the non-transitory computer readable medium having stored thereon computer software comprising a set of instructions that, when executed by the at least one processor ([0011], [0014], [0113], [0141]), causes the apparatus to: 
receive ([0011], [0014] including “each comprising at least one physiological sensor and/or environmental sensor, a plurality of portable communication devices, wherein each communication device is in communication with a respective monitoring device and is configured to transmit data from the monitoring device to remote data storage, and a processor configured to analyze data within the remote data storage and to identify and/or predict health” see also [0113], [0141]), from one or more first sensors (11 Fig. 1 see also [0006], [0080] and [0149]-[0163]; Examiner notes the sensors 11 of Fig. 1 would also be the specific sensors of “sensor module 21”) disposed in a sensor device that is positioned at least partially within an ear canal of a user (10/18 Fig. 1 or 21 Fig. 2 see also [0099]-[0100]; Examiner notes “The terms 
analyze the received data ([0011], [0014] including “each comprising at least one physiological sensor and/or environmental sensor, a plurality of portable communication devices, wherein each communication device is in communication with a respective monitoring device and is configured to transmit data from the monitoring device to remote data storage, and a processor configured to analyze data within the remote data storage and to identify and/or predict health” see also [0113], [0141]) regarding the monitored physiological data of the user as obtained from within the ear canal of the user ([0014] see also [0006], [0075], [0080], [0141] and [0158]); 

send, to a user device (22/24 Fig. 2 and [0103] including “The portable telecommunication device 22 sends/receives wireless information directly to/from a transmission system 23 for transmission to a database (such as personal database 25 and/or anonymous database 26) for storage, analysis, and retrieval of data.” See also [0014], [0023], [0097], [0102] and [0105]), the determined at least one physiological state of the user (Figs. 3 and 9-10 and [0105] see also [0014], [0023], [0097], [0102]); and 
displaying, on a display screen of the user device, the determined at least one physiological state of the user (Figs. 3 and 9-10 and [0105] see also [0012], [0014], [0023], [0096]-[0097], [0102]); and 
cause, via the computing system, a therapeutic device to administer therapeutic treatment based, at least in part, on the determined at least one physiological state of the user ([0094]).

An interpretation of Le may not explicitly disclose wherein determining the at least one physiological state of the user further includes: comparing the physiological data to a model that is 
However, in the same field of endeavor (medical devices), Mull teaches determining the at least one physiological state of the user further includes: comparing the physiological data to a model that is generated from empirically collected physiological data ([0035], [0076], [0086]-[0087], [0122], [0151]; Examiner notes that Grud also discloses this see abstract, [0015], Claim 2), wherein the model is configured to relate one or more physiological states to modeled physiological data ([0035], [0076], [0086]-[0087], [0122], [0151]) of pulsatile waveforms ([0016], [0076]-[0077], [0085]-[0087], [0122], [0151]), wherein comparison of the physiological data to the model further comprises comparison of the pulsatile waveforms of the patient to modeled pulsatile waveforms ([0016], [0076]-[0077], [0085]-[0087], [0122], [0151]); determining, via the model, the at least one physiological state of the user based on the comparison of the physiological data to the model ([0035], [0076], [0122], [0151]; Examiner notes that Grud also discloses this see abstract, [0015], Claim 2). Examiner notes several elements shown in Le are also present in the Mull reference including: cause, via the computing system, a therapeutic device to administer therapeutic treatment based, at least in part, on the determined at least one physiological state of the user ([0018], [0074], [0078]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le’s teaching of in ear sensing of pulsatile waveforms to include the model comparison elements, including pulsatile waveforms, of Mull because it provides early diagnosis, real-time monitoring and tracking of fluid resuscitation effectiveness to save military and civilian lives at all levels of trauma care ([0013]-[0014]). Furthermore combining the elements of Le with 
In the alternative, an interpretation of Le may not explicitly disclose wherein the physiological data includes pulsatile waveforms in the ear canal of the patient
However, in the same field of endeavor (medical devices), Mas teaches a pulsatile waveform that is detected in the ear canal of the user ([0093] including “The pulse sensor could be configured to reside on the in-ear utility device 201 in a position inside the user's ear canal and provide its readings to the processor 207” see also [0039], [0091] and 113 Fig. 1 and 202/206a-z Fig. 2).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le to include sensing as discussed in Mas because the sensing of the device Mas provides it in a way which is more comfortable and with improved performance ([0004] and [0006]). Furthermore, combining the elements of Mas with those of Le is merely combining prior art elements according to known methods to yield predictable results, ie sensing physiological elements from in the canal for processing. Additionally, it’s the use of known technique to improve similar devices (methods, or products) in the same way, Mas shows known ways Le is a similar device that can be apply the known ways.

Regarding claim 10, an interpretation of Le further discloses wherein the set of instructions is further executable by the processor to: 
monitor, with one or more second sensors disposed in a second sensor device that is positioned at least partially within a second ear canal of the user ([0140] including “Moreover, two earpiece modules 10 may be utilized, according to some embodiments of the present invention; one for each ear 
send, with the one or more second sensors and to a computing system, data regarding the monitored physiological data of the user as obtained from within the second ear canal of the user ([0140] and [0014] including “each comprising at least one physiological sensor and/or environmental sensor, a plurality of portable communication devices, wherein each communication device is in communication with a respective monitoring device and is configured to transmit data from the monitoring device to remote data storage, and a processor configured to analyze data within the remote data storage and to identify and/or predict health” see also [0006], [0075], [0080] and [0141]). 

Regarding claim 12, an interpretation of Le discloses a system, comprising: 
one or more first sensors (11 Fig. 1 see also [0006], [0080] and [0149]-[0163]; Examiner notes the sensors 11 of Fig. 1 would also be the specific sensors of “sensor module 21”), wherein the one or more first sensors are disposed in a sensor device that is positioned at least partially within an ear canal of a user (10/18 Fig. 1 or 21 Fig. 2 see also [0099]-[0100]; Examiner notes “The terms “wearable monitoring device” and “sensor module””[0099] see also [0075] and [0141]), wherein the one or more first sensors are used to monitor physiological data of the user (11 Fig. 1 see also [0006], [0080] and [0149]-[0163]; Examiner notes the sensors 11 of Fig. 1 would also be the specific sensors of “sensor module 21”); 
a computing system ([0011] including “The physiological information and/or environmental information may be analyzed locally via the monitoring device or may be transmitted to a location 
at least one first processor ([0011] including “The physiological information and/or environmental information may be analyzed locally via the monitoring device or may be transmitted to a location geographically remote from the subject for analysis. The collected information may undergo virtually any type of analysis.”, [0014] including “each comprising at least one physiological sensor and/or environmental sensor, a plurality of portable communication devices, wherein each communication device is in communication with a respective monitoring device and is configured to transmit data from the monitoring device to remote data storage, and a processor configured to analyze data within the remote data storage and to identify and/or predict health” see also [0113], [0141]); and 
a first non-transitory computer readable medium ([0011], [0014], [0113], [0141]) communicatively coupled to the at least one first processor, the first non-transitory computer readable medium having stored thereon computer software comprising a first set of instructions that, when executed by the at least one first processor, causes the computing system to ([0011], [0014], [0113], [0141]): 
receive ([0011], [0014] including “each comprising at least one physiological sensor and/or environmental sensor, a plurality of portable communication devices, wherein each communication device is in communication with a respective monitoring device and is configured to transmit data from the monitoring device to remote data storage, and a processor 
analyze the received data ([0011], [0014] including “each comprising at least one physiological sensor and/or environmental sensor, a plurality of portable communication devices, wherein each communication device is in communication with a respective monitoring device and is configured to transmit data from the monitoring device to remote data storage, and a processor configured to analyze data within the remote data storage and to identify and/or predict health” see also [0113], [0141]) regarding the monitored physiological data of 
determine at least one physiological state of the user , based at least in part on the analysis ([0014] including “each comprising at least one physiological sensor and/or environmental sensor, a plurality of portable communication devices, wherein each communication device is in communication with a respective monitoring device and is configured to transmit data from the monitoring device to remote data storage, and a processor configured to analyze data within the remote data storage and to identify and/or predict health” see also [0006], [0080] and [0149]-[0163])  of the data regarding the monitored physiological data of the user as obtained from within the ear canal of the user ([0014] see also [0006], [0075], [0080], [0141] and [0158]);
send, to a user device (22/24 Fig. 2 and [0103] including “The portable telecommunication device 22 sends/receives wireless information directly to/from a transmission system 23 for transmission to a database (such as personal database 25 and/or anonymous database 26) for storage, analysis, and retrieval of data.” See also [0014], [0023], [0097], [0102] and [0105]), the determined at least one physiological state of the user (Figs. 3 and 9-10 and [0105] see also [0014], [0023], [0097], [0102]); and 
display, on a display screen of the user device, the determined at least one physiological state of the user (Figs. 3 and 9-10 and [0105] see also [0012], [0014], [0023], [0096]-[0097], [0102]); and 
cause, via the computing system, a therapeutic device to administer therapeutic treatment based, at least in part, on the determined at least one physiological state of the user ([0094]).


However, in the same field of endeavor (medical devices), Mull teaches determining the at least one physiological state of the user further includes: comparing the physiological data to a model that is generated from empirically collected physiological data ([0035], [0076], [0086]-[0087], [0122], [0151]; Examiner notes that Grud also discloses this see abstract, [0015], Claim 2), wherein the model is configured to relate one or more physiological states to modeled physiological data ([0035], [0076], [0086]-[0087], [0122], [0151]) of pulsatile waveforms ([0016], [0076]-[0077], [0085]-[0087], [0122], [0151]), wherein comparison of the physiological data to the model further comprises comparison of the pulsatile waveforms of the patient to modeled  pulsatile waveforms ([0016], [0076]-[0077], [0085]-[0087], [0122], [0151]); determining, via the model, the at least one physiological state of the user based on the comparison of the physiological data to the modeled physiological data ([0035], [0076], [0122], [0151]; Examiner notes that Grud also discloses this see abstract, [0015], Claim 2). Examiner notes several elements shown in Le are also present in the Mull reference including: cause, via the computing system, a therapeutic device to administer therapeutic treatment based, at least in part, on the determined at least one physiological state of the user ([0018], [0074], [0078]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le’s teaching of in ear sensing of pulsatile waveforms to include the model comparison elements, including pulsatile waveforms, of Mull because it provides early 

Regarding claim 13, an interpretation of Le further discloses wherein the one or more first sensors comprise at least one of one or more thermal sensors, one or more optical sensors, or one or more heart rate sensors [0006], [0075], [0080] and [0149]-[0163].

Regarding claim 14, an interpretation of Le further discloses wherein the one or more first sensors are encapsulated within a sensor device, wherein the sensor device comprises an ear-plug- shaped housing configured to fit within the ear canal of the user (10 Fig. 1 and [0139] including “For example, an wearable earpiece module 10 according to embodiments of the present invention can be . . . an earplug”).

Regarding claim 15, an interpretation of Le further discloses, wherein the first set of instructions is further executable by the processor to: 
monitor, with one or more second sensors disposed in a second sensor device that is positioned at least partially within a second ear canal of the user ([0140] including “Moreover, two earpiece modules 10 may be utilized, according to some embodiments of the present invention; one for each ear of a person” see also the rejection of claim 1 above; Examiner notes that the sensors/device are duplicates of the one discussed in claim 1 above), second physiological data of the user ([0140] including 
obtain, via the one or more second sensors, data regarding the monitored physiological data of the user as obtained from within the second ear canal of the user ([0140] and [0014] including “each comprising at least one physiological sensor and/or environmental sensor, a plurality of portable communication devices, wherein each communication device is in communication with a respective monitoring device and is configured to transmit data from the monitoring device to remote data storage, and a processor configured to analyze data within the remote data storage and to identify and/or predict health” see also [0006], [0075], [0080] and [0141]).

Regarding claim 17, an interpretation of Le further discloses wherein monitoring the physiological data of the user comprises monitoring a thermal reading from within the ear canal of the user ([0075] including “the inner-ear canal and tympanic membrane (for measuring core body temperature)”; While not currently relied upon, Examiner notes this is also generally known including at least US 20130343585 see 516 Figs. 5-6 and Marsh (cited below see 101 Fig. 4), wherein determining the at least one physiological state of the user comprises determining a body temperature of the user, based at least in part on the monitored thermal reading ([0075] including “the inner-ear canal and tympanic membrane (for measuring core body temperature)” see also [0080], [0096], [0119] and the rejection of Claim 1 above).

Regarding claim 18, an interpretation of wherein monitoring the physiological data of the user comprises monitoring a pulsatile waveform that is detected in the ear canal of the user ([0076] including “Exemplary physiological and environmental sensors that may be incorporated into a Bluetooth® or 
In the alternative an interpretation of Le may not explicitly disclose at least one of a compensatory reserve index ("CRI") wherein the CRI is a hemodynamic parameter of the user's individual proportion of remaining intravascular fluid reserve to intravascular fluid at a point of hemodynamic decompensation; a pulsatile waveform that is detected in the ear canal of the user.

However, in the same field of endeavor (medical devices), Mull teaches calculating at least one of a compensatory reserve index ("CRI") wherein the CRI is a hemodynamic parameter of the user's individual proportion of remaining intravascular fluid reserve to intravascular fluid at a point of hemodynamic decompensation ([0038]-[0044]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le to include the calculation elements of Mull because it provides early diagnosis, real-time monitoring and tracking of fluid resuscitation effectiveness to save military and civilian lives at all levels of trauma care ([0013]-[0014]). Furthermore combining the 

However, in the same field of endeavor (medical devices), Mas teaches a pulsatile waveform that is detected in the ear canal of the user ([0093] including “The pulse sensor could be configured to reside on the in-ear utility device 201 in a position inside the user's ear canal and provide its readings to the processor 207” see also [0039], [0091] and 113 Fig. 1 and 202/206a-z Fig. 2).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le to include sensing as discussed in Mas because the sensing of the device Mas provides it in a way which is more comfortable and with improved performance ([0004] and [0006]). Furthermore, combining the elements of Mas with those of Le is merely combining prior art elements according to known methods to yield predictable results, ie sensing physiological elements from in the canal for processing. Additionally, it’s the use of known technique to improve similar devices (methods, or products) in the same way, Mas shows known ways Le is a similar device that can be apply the known ways.

Regarding claim 19, an interpretation of Le further discloses wherein displaying the determined at least one physiological state of the user comprises at least one of: displaying, on the display screen of the user device, a body temperature of the user as measured by the one or more first sensors from within the ear canal of the user (Fig. 9, [0097] see also [0105] and the rejection of claim 1; Fig. 9 shows the display of the user device displaying the core body temperature).

Claim Rejections - 35 USC § 102/103
Claim 4, 11 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Mull or, in the alternative, under 35 U.S.C. 103 as obvious over Le in view of Mull in further view of Mas and Marsh (Leon Marsh, US 20170258329) hereinafter Marsh. 
 Regarding claim 4, an interpretation of Le further discloses wherein the monitored physiologic data includes pulsatile waveform data ([0076] including “Exemplary physiological and environmental sensors that may be incorporated into a Bluetooth® or other type of earpiece module include, but are not limited to accelerometers . . . pulse oximetry sensors” and [0152] including “Pulse rate and intensity can be monitored through pulse oximetry (described above) as well as by sensing an increase in oxygenated blood with time.” see also [0080], [0120] and [0149]; Examiner notes that pulse oximetry includes a “pulsatile waveform data” ), wherein monitoring the physiological data of the user further comprises monitoring motion data from within the ear canal of the user ([0120] including “By measuring body motion in real-time via one or more accelerometers inside the wearable monitor 21 (10), sampled pulse rate data can be processed to subtract, reduce, or eliminate signals associated with footsteps. . . A variety of other body motion sensors, such as acoustic sensors for monitoring footstep sounds and MEMS motion sensors, can also be used to monitor footsteps” and [0160] including “a pedometer for an earpiece module employs an acoustic sensor for monitoring the characteristic sounds of footsteps channeled along the ear canal” See also [0080] and [0157]), the method further comprising: mitigating motion artifacts in the pulsatile waveform data based, at least in part, on the monitored motion data ([0120] including “As a specific example, when measuring pulse rate in a subject via photoplethysmography while the subject is walking, optical scatter associated with footstep-related skin vibrations may be misinterpreted as coming from a pulse . . . By measuring body motion in real-time via one or more accelerometers inside the wearable monitor 21 (10), sampled pulse rate data can be processed to subtract, reduce, or eliminate signals associated with footsteps.”).

However, in the same field of endeavor (medical devices), Marsh teaches wherein monitoring the physiological data of the user further comprises monitoring motion data from within the ear canal of the user (105 Fig. 4; While not currently relied upon for this element, Examiner notes this is also taught by Mas cited below see [0039], [0091] and 113 Fig. 1 and 202/206a-z Fig. 2A).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le to include the elements disclosed in Marsh because the elements provide physiological sensing in the ear device which is convenient, lightweight, wireless and noninvasive ([0083]). Furthermore, combining the elements of Marsh with those of Le is merely combining prior art elements according to known methods to yield predictable results, ie sensing physiological elements from in the canal for processing. Additionally, it’s the use of known technique to improve similar devices (methods, or products) in the same way, Marsh shows known ways Le is a similar device that can be apply the known ways.

Regarding claim 11, an interpretation of Le further discloses wherein the monitored physiologic data includes pulsatile waveform data ([0076] including “Exemplary physiological and environmental sensors that may be incorporated into a Bluetooth® or other type of earpiece module include, but are not limited to accelerometers . . . pulse oximetry sensors” and [0152] including “Pulse rate and intensity can be monitored through pulse oximetry (described above) as well as by sensing an increase in oxygenated blood with time.” see also [0080], [0120] and [0149]; Examiner notes that pulse oximetry includes a “pulsatile waveform data” ), wherein monitoring the physiological data of the user further comprises monitoring motion data from within the ear canal of the user ([0120] including “By measuring body motion in real-time via one or more accelerometers inside the wearable monitor 21 (10), sampled 
In the alternative, an interpretation of Le may not explicitly disclose measuring motion data from within the ear canal of the user.
However, in the same field of endeavor (medical devices), Marsh teaches wherein monitoring the physiological data of the user further comprises monitoring motion data from within the ear canal of the user (105 Fig. 4; While not currently relied upon for this element, Examiner notes this is also taught by Mas cited below see [0039], [0091] and 113 Fig. 1 and 202/206a-z Fig. 2A).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le to include the elements disclosed in Marsh because the elements provide physiological sensing in the ear device which is convenient, lightweight, wireless and noninvasive ([0083]). Furthermore, combining the elements of Marsh with those of Le is merely combining prior art elements according to known methods to yield predictable results, ie sensing physiological elements from in the canal for processing. Additionally, it’s the use of known technique to 

Regarding claim 16, an interpretation of Le further discloses wherein the monitored physiologic data includes pulsatile waveform data ([0076] including “Exemplary physiological and environmental sensors that may be incorporated into a Bluetooth® or other type of earpiece module include, but are not limited to accelerometers . . . pulse oximetry sensors” and [0152] including “Pulse rate and intensity can be monitored through pulse oximetry (described above) as well as by sensing an increase in oxygenated blood with time.” see also [0080], [0120] and [0149]; Examiner notes that pulse oximetry includes a “pulsatile waveform data” ), wherein monitoring the physiological data of the user further comprises monitoring motion data from within the ear canal of the user ([0120] including “By measuring body motion in real-time via one or more accelerometers inside the wearable monitor 21 (10), sampled pulse rate data can be processed to subtract, reduce, or eliminate signals associated with footsteps. . . A variety of other body motion sensors, such as acoustic sensors for monitoring footstep sounds and MEMS motion sensors, can also be used to monitor footsteps” and [0160] including “a pedometer for an earpiece module employs an acoustic sensor for monitoring the characteristic sounds of footsteps channeled along the ear canal” See also [0080] and [0157]), wherein the first 4set of instructions is further executable by the processor to: mitigate motion artifacts in the pulsatile waveform data based, at least in part, on the monitored motion data ([0120] including “As a specific example, when measuring pulse rate in a subject via photoplethysmography while the subject is walking, optical scatter associated with footstep-related skin vibrations may be misinterpreted as coming from a pulse . . . By measuring body motion in real-time via one or more accelerometers inside the wearable monitor 21 (10), sampled pulse rate data can be processed to subtract, reduce, or eliminate signals associated with footsteps.”).

However, in the same field of endeavor (medical devices), Marsh teaches wherein monitoring the physiological data of the user further comprises monitoring motion data from within the ear canal of the user (105 Fig. 4; While not currently relied upon for this element, Examiner notes this is also taught by Mas cited below see [0039], [0091] and 113 Fig. 1 and 202/206a-z Fig. 2A).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le to include the elements disclosed in Marsh because the elements provide physiological sensing in the ear device which is convenient, lightweight, wireless and noninvasive ([0083]). Furthermore, combining the elements of Marsh with those of Le is merely combining prior art elements according to known methods to yield predictable results, ie sensing physiological elements from in the canal for processing. Additionally, it’s the use of known technique to improve similar devices (methods, or products) in the same way, Marsh shows known ways Le is a similar device that can be apply the known ways.

Claim Rejections - 35 USC § 103
Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Mull in further view of Mas in further view of Dohmen (David K Dohmen et al., US 20170215016) hereinafter Doh or, in the alternative, under 35 U.S.C. 103 as obvious over Le in view of Mull in further view of Mas and Doh.
 Regarding claim 8, an interpretation of Le further discloses:
audibly presenting, using one or more speakers of the user device ([0093]-[0094], [0096]-[0097]);

audibly presenting, using the one or more speakers of the user device ([0093]-[0094], [0096]-[0097]), a parameter as calculated ([0011] including “The collected information may undergo virtually any type of analysis.”) based at least in part on pulsatile waveform readings as obtained by the one or more first sensors from within the ear canal of the user ([0076], [0093] and [0152] see also [0080], [0097], [0120] and [0149]); 
audibly presenting, using the one or more speakers of the user device ([0093]-[0094], [0096]-[0097]), a heart rate ("HR") of the user as measured by the one or more first sensors from within the ear canal of the user ([0076], [0093] and [0152] see also [0080], [0097], [0120] and [0149]); 
audibly presenting, using the one or more speakers of the user device ([0093]-[0094], [0096]-[0097]), one or more beeps or tones indicating that one or more of CRI, HR, or body temperature readings are valid and complete ([0076], [0097] and [0152] see also [0080], [0093]-[0094], [0096], [0120] and [0149]; The audible delivery of a Heart rate reading and/or listening to your heart rate is an indication that the readings are valid and complete. While not currently relied upon, Examiner notes that this is also shown by US 20130343585 see [0120]). 

An interpretation of Le may not explicitly disclose an indication that the sensor device has been properly placed within the ear canal to sufficiently capture sensor readings; an indication that the sensor device has not been properly placed  within the ear canal to sufficiently capture sensor readings and a set of instructions to properly insert the sensor device within the ear canal after removal of the sensor device from the ear canal; compensatory reserve index ("CRI") as calculated based at least in part on pulsatile waveform readings as obtained by the one or more first sensors from within the ear canal of 

However, in the same field of endeavor (medical devices), Mas teaches an indication that the sensor device has been properly placed within the ear canal to sufficiently capture sensor readings ( [0204] including “Instructions for proper placement of the in-ear sound device 560 may be provided to the user via various instructional materials . . . For example, the accelerometer sensor 206 a, working with the processor and the speaker (e.g., the processor 207 and the speaker 208 shown in FIG. 2A), could signal a beeping sound when the in-ear sound device has an acceptable orientation, according to an embodiment of the invention.”); an indication that the sensor device has not been properly placed within the ear canal to sufficiently capture sensor readings and a set of instructions to properly insert the sensor device within the ear canal after removal of the sensor device from the ear canal ([0204]; the instructions for proper positioning would be additionally, the lack of a recited beep for proper placement when performing the instructions would also be an indication. Furthermore, this is for the proper placement and would apply when the ear is replaced whether this is first use of after “removal” and being placed again it’s merely repeating the placing step if it is done in the replacement of the device after removal);
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le to include sensing and/or audible instructions as discussed in Mas because the sensing and/or the audible instructions ensures proper positioning of the device which is more comfortable and with improved performance ([0004] and [0006]). Furthermore, combining the elements of Mas with those of Le is merely combining prior art elements according to known methods to yield predictable results, ie sensing physiological elements from in the canal and/or outputting 

However, in the same field of endeavor (medical devices), Mull teaches compensatory reserve index ("CRI") as calculated based at least in part on pulsatile waveform readings as obtained by the one or more first sensors from within the ear canal of the user, wherein the CRI is a hemodynamic parameter of the user's individual proportion of remaining intravascular fluid reserve to intravascular fluid at a point of hemodynamic decompensation ([0038]-[0044]);
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le to include the calculation elements of Mull because it provides early diagnosis, real-time monitoring and tracking of fluid resuscitation effectiveness to save military and civilian lives at all levels of trauma care ([0013]-[0014]). Furthermore combining the elements of Le with those of Mull is merely combining elements of combining prior art elements according to known methods to yield predictable results; Le discloses gathering readings from an ear based system with the known calculations of Mull would yield the predictable result of calculating CRI. 

However, in the same field of endeavor (medical devices), Doh teaches an indication that the sensor device has not been properly placed within the ear canal to sufficiently capture sensor readings and a set of instructions to properly insert the sensor device within the ear canal after removal of the sensor device from the ear canal ([0016] including “The calibration process may rapidly detect significant errors in earpiece placement (e.g., one or both of the devices being placed into the respective ears upside down). The sensor measurements may be quickly read to provide the user audio, text, tactile, or other feedback to adjust the wireless earpieces.” See also [0014]-[0015], [0025], [0035]); one or more 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le to include the elements of Doh to ensure proper positioning of device for measurements to perform consistent and reliable data gathering ([0013]). Furthermore, combining the elements of Doh with those of Le is merely combining prior art elements according to known methods to yield predictable results, ie outputting instructions to ensure proper positioning. Additionally, it’s the use of known technique to improve similar devices (methods, or products) in the same way, Doh shows known ways Le is a similar device that can be apply the known ways.

In the alternative an interpretation of Le may not explicitly disclose a pulsatile waveform that is detected in the ear canal of the user.
However, in the same field of endeavor (medical devices), Mas teaches a heart rate and a pulsatile waveform that is detected in the ear canal of the user ([0093] including “The pulse sensor could be configured to reside on the in-ear utility device 201 in a position inside the user's ear canal and provide its readings to the processor 207” see also [0039], [0091] and 113 Fig. 1 and 202/206a-z Fig. 2).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le to include sensing and/or audible instructions as discussed in Mas because the sensing and/or the audible instructions ensures proper positioning of the device which is more comfortable and with improved performance ([0004] and [0006]). Furthermore, combining the elements of Mas with those of Le is merely combining prior art elements according to known methods to yield predictable results, ie sensing physiological elements from in the canal and/or outputting 

Regarding claim 20, an interpretation of Le further discloses:
audibly presenting, using one or more speakers of the user device ([0093]-[0094], [0096]-[0097]);
audibly presenting, using the one or more speakers of the user device ([0093]-[0094], [0096]-[0097]), a body temperature of the user as measured by the one or more first sensors from within the ear canal of the user ([0096]-[0097] see also  [0075], [0080], [0141])); 
audibly presenting, using the one or more speakers of the user device ([0093]-[0094], [0096]-[0097]), a parameter as calculated ([0011] including “The collected information may undergo virtually any type of analysis.”) based at least in part on pulsatile waveform readings as obtained by the one or more first sensors from within the ear canal of the user ([0076], [0093] and [0152] see also [0080], [0097], [0120] and [0149]); 
audibly presenting, using the one or more speakers of the user device ([0093]-[0094], [0096]-[0097]), a heart rate ("HR") of the user as measured by the one or more first sensors from within the ear canal of the user ([0076], [0093] and [0152] see also [0080], [0097], [0120] and [0149]); 
audibly presenting, using the one or more speakers of the user device ([0093]-[0094], [0096]-[0097]), one or more beeps or tones indicating that one or more of CRI, HR, or body temperature readings are valid and complete ([0076], [0097] and [0152] see also [0080], [0093]-[0094], [0096], [0120] and [0149]; The audible delivery of a Heart rate reading and/or listening to your heart rate is an indication that the readings are valid and complete. While not currently relied upon, Examiner notes that this is also shown by US 20130343585 see [0120]). 

An interpretation of Le may not explicitly disclose an indication that the sensor device has been properly placed within the ear canal to sufficiently capture sensor readings; an indication that the sensor device has not been properly placed  within the ear canal to sufficiently capture sensor readings and a set of instructions to properly insert the sensor device within the ear canal after removal of the sensor device from the ear canal; one or more error messages when at least one of an error occurs or no valid readings can be made.

However, in the same field of endeavor (medical devices), Mas teaches an indication that the sensor device has been properly placed within the ear canal to sufficiently capture sensor readings ( [0204] including “Instructions for proper placement of the in-ear sound device 560 may be provided to the user via various instructional materials . . . For example, the accelerometer sensor 206 a, working with the processor and the speaker (e.g., the processor 207 and the speaker 208 shown in FIG. 2A), could signal a beeping sound when the in-ear sound device has an acceptable orientation, according to an embodiment of the invention.”); an indication that the sensor device has not been properly placed within the ear canal to sufficiently capture sensor readings and a set of instructions to properly insert the sensor device within the ear canal after removal of the sensor device from the ear canal ([0204]; the instructions for proper positioning would be additionally, the lack of a recited beep for proper placement when performing the instructions would also be an indication. Furthermore, this is for the proper placement and would apply when the ear is replaced whether this is first use of after “removal” and being placed again it’s merely repeating the placing step if it is done in the replacement of the device after removal);
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le to include sensing and/or audible instructions as discussed in 

However, in the same field of endeavor (medical devices), Mull teaches compensatory reserve index ("CRI") as calculated based at least in part on pulsatile waveform readings as obtained by the one or more first sensors from within the ear canal of the user, wherein the CRI is a hemodynamic parameter of the user's individual proportion of remaining intravascular fluid reserve to intravascular fluid at a point of hemodynamic decompensation ([0038]-[0044]);
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le to include the calculation elements of Mull because it provides early diagnosis, real-time monitoring and tracking of fluid resuscitation effectiveness to save military and civilian lives at all levels of trauma care ([0013]-[0014]). Furthermore combining the elements of Le with those of Mull is merely combining elements of combining prior art elements according to known methods to yield predictable results; Le discloses gathering readings from an ear based system with the known calculations of Mull would yield the predictable result of calculating CRI. 

However, in the same field of endeavor (medical devices), Doh teaches an indication that the sensor device has not been properly placed within the ear canal to sufficiently capture sensor readings and a set of instructions to properly insert the sensor device within the ear canal after removal of the 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le to include the elements of Doh to ensure proper positioning of device for measurements to perform consistent and reliable data gathering ([0013]). Furthermore, combining the elements of Doh with those of Le is merely combining prior art elements according to known methods to yield predictable results, ie outputting instructions to ensure proper positioning. Additionally, it’s the use of known technique to improve similar devices (methods, or products) in the same way, Doh shows known ways Le is a similar device that can be apply the known ways.

In the alternative an interpretation of Le may not explicitly disclose a pulsatile waveform that is detected in the ear canal of the user.
However, in the same field of endeavor (medical devices), Mas teaches a heart rate and a pulsatile waveform that is detected in the ear canal of the user ([0093] including “The pulse sensor could be configured to reside on the in-ear utility device 201 in a position inside the user's ear canal and provide its readings to the processor 207” see also [0039], [0091] and 113 Fig. 1 and 202/206a-z Fig. 2).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Le to include sensing and/or audible instructions as discussed in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20180214028 to Zhang et al., see [0013], [0096]-[0097], [0110] and Figs. 2A-D, 3 and 15; US 6556852 to Schulze et al. see Fig. 1 showing PPG for placement in the ear canal; US 20190192077 see [0042] reciting the gathering of PPG data from the ear canal; US 20060064037 see [0142], [0284], [0299] reciting the gathering of motion data and PPG from the ear canal; US 5213099 see abstract, Fig. 2 for gathering PPG data from the ear canal; US 20050209516 to Fraden; US 20160354039 to Gabriel Soto; Victor A. Convertino et al., Estimation of individual-specific progression to impending cardiovascular instability using arterial waveforms. Journal of Applied Physiology 2013 115:8, 1196-1202. https://doi.org/10.1152/japplphysiol.00668.2013. Viewed on 8/28/21 see Method section; The section discloses CRI and equations for how it is calculated etc.; US20130343585 – [0080]-[0081] measuring in the ear canal, 516 Figs. 5-6 measuring temperature in the ear canal, [0120] The audible delivery of a Heart rate reading and/or listening to your heart rate is an indication that the readings are valid and complete.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         


/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	07 January 2022